Title: To Benjamin Franklin from Thomas Digges, 6 September 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
Sept. 6. 1779
I ventured to try the fate of two letters to you very lately by common post, cheifly to give information to you & others of a late publick arrest; as also that Mr. Peters’s remittance has been settled to His wish, and that every necessary step has been taken to give Capn. C——n——m information that I was ready to help Him to money or any other necessarys he might want: on accot of his removal from Pendennis to Mill Prison, and from thence (on accot of the late alarm at Plymouth) to an inland Prison of Devonshire, I have not yet been able to get an ansr. to any one of four letters conveyd by different modes to Him, but am in hourly expectation of one. I had taken these steps before yr. letter of the 20th Augt. came to my hands, and by the help of a common friend who forwarded that letter to me. We had obtaind his removal from Pendennis & got him among his friends in Mill Prison, in order to take his rotine of Exche.; and altho there is at present no promising aspect from the Cartel, I am in hopes He will soon get out.
I wrote you on the 4th. by the Chaplain to your Russian Embassy, and put my letter under the usual cover. I could wish You would give me a proper name for the direction of those Letters put under cover to Monr. G. for their may be less risque in so doing. My last was principally to recite the former parts of this letter, and to give further information of Captain Hutchins being apprehended for supposd treasonable correspondence with You and Mr. S. W——n. He has since his commitment undergone three or four close Examinations before Sr. Jno. Feilding, Lord G. G. Mr. DeGrey Mr. Knox; is committd a close prisoner to N Prison Clerkenwell & will likely be tryed for his life at the old Baily in 10 or 12 days. Some say, as an Officer, He will have a Court Martial; but I hope not. Mr. Peisley (who is generally suspected to have turnd informer) has been dischargd on condition of appearing an Evidence agt. him, and Mr. Bundy yet remains a prisoner. As the papers of these three mentiond other names, some other people have been taken up, their papers seizd and examind. &c. Mr. Neaves books & papers have undergone this fate; and it is said a Clerk of his just returnd from France has been apprehended & committed. There was a Miss Stafford also examind and Her papers taken; She was releasd but her papers held. It appears but too clearly that these worthy Examinants are bent upon all the mischief they can towards American People and their abettors, & most likely with an aim to get some publick Execution and raise a clamour against the friends of America, in order to turn the minds & conversation of the populace from the present very gloomy situation of publick affairs. As I obtaind a communication with Capt H and the Lady, I find the principal aim & bent of the Examinants were to pin crimes upon others; and there were particular questions asked about Mr. E——s, Mr. D——s, Mr. E——n and others. Mr. S. W (whom it may be essentially necessary to inform of these particulars in order to prevent his further writing) can inform You who these people are. It is more serious against the former than any of the rest; but if I can judge right, it is not mischeviously so, & the others are not afraid. Poor Capt. H—— disponds exceedingly, says he is a marked victim, is sure no mercy will be shewn him, and hopes his friends will not forsake Him. Every thing will be done for Him that can; and I am strongly of opinion He desponds too much; for I well know His Enemies have been much disapointed that ‘more has not come out.’
The good Mr. Knox has been closer upon Him than any of the rest. He said “You now see Capt H——, by your own confession your life is in our power, but it may be spar’d by your openly delaring every thing & discovering Yr. accomplices and the other secret traitors who are ruining this Country.” I fear very much that Capt. H, being a timid man, has answerd questions put to Him, which He was in no ways obligd to reply to.
I come now to the principal point for which I write You this letter & indeed for which the Bearer purposely takes a trip to Paris: He is a little known to You, but the person who is principally engagd with Him is not. Mr. C——y Sterry is from R Island, & I beg leave to recommend Him to You. The other Gentn (who is ill at present or would also wait on You) is Mr. W Smith of Baltimore Brother to my friend Collo S. Smith who defended mud Fort. These two Gentn have a considerable quantity of Blankets, and Coarse Cloths, and other articles much wanted in a certain Army; and for which Mr. S principally came from Maryland to supply. There is one risque, much lighter than the usual one to Holland St. Eustatia & so on to the Continent; by purchasing a vessel here, getting a crew of their own, & clearing for N Y and taking an oppertunity to slip into the Delaware or some other port. But a cover is wanted to shew that the vessel & Cargoe is orriginally meant for the use of the States, for fear She may be taken & claimd by Amn. Privateers or cruisers going in. As I know the extreem want our people are in for winter Cloathing, and that these two Gentlemen can throw in several thousand pounds worth at a critical season of the year, I have encouragd their trying to get a certificate from You, that the Ship was orriginally meant for some port of the Northern Colonies, & the Cargoe meant to be offerd to the States at the current price. I have no doubt it will be of great public good should they succeed; and as to the propriety of the measure You are the best judge of. I think I can justify my strong recommendation of them & their scheme to You. Mr. Sterry will talk further upon it.
There has been a man here, & who left London abot 8 days ago to return to Paris, that I think worth mentioning to You, tho among the race of Sad Dogs. I suspect as He loung’d pretty much about Almons & tryd to put himself into Company of our friends, & for some other reasons, that He is rather a spy upon Your friends. It is Sr. H. Ecklyn, who has resided many years at Paris, rather a fugitive from this Country. He passd here by the name of Loyd; & when he went away gave out to his intimates He should return from Paris in 10 or 12 days, in order to publish some secrets, relative to underhand offers made to the Court of France by Lord M——s——d and other great men here, if they woud give up America. He is a thin genteel dark man abot 45. There is also another person here from France whom I have reason to believe has been with the Minister. Passes by the name of Monr Belson, is from Britany, lives in a stile, & keeps a Carriage, a genteel dark man, & like most Frenchmen, apt to brag of his importance and being in the secrets of the French ministry.
Poor Raspe has been often with me lately and is much down in the mouth at the treatment He has lately recd from a Russian nobleman by whom He is likely to loose some money. I forwarded a letter from him some weeks ago & by this post send You another.
I shall keep this open until I go into the City to hear the news of this Evening for we are all in such consternation & tremor that every hour may bring some alarming account from Portsmo in which port it is now reported our grand fleet is blockd up by a far superior one of the Enemy. I am with the greatest truth & sincerity Dr. Sir Yr. very obedt. Servant
V.J. Drouillard
 
Endorsed: Sept. 6
Notation: Digges Sept 7.79
